Citation Nr: 0922555	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-14 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES
 
1.  What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from May 1, 2005?
 
2.  What evaluation is warranted for a residual scar, status 
post repair of ventral umbilical hernia from May 1, 2005.
 
3.  What evaluation is warranted for hypertension from May 1, 
2005?
 
4.  What evaluation is warranted for arthritis of the 
thoracolumbar spine from May 1, 2005?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 

ATTORNEY FOR THE BOARD
 
D. J. Drucker, Counsel
 
 
INTRODUCTION
 
The Veteran had active duty from April 1985 to April 2005.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center (RO) in Philadelphia , Pennsylvania .  Jurisdiction of 
the Veteran's case is with the VA RO in Roanoke , Virginia .
 
The December 2005 rating decision granted entitlement to 
service connection for PTSD, a ventral umbilical hernia 
repair scar, hypertension, and thoracolumbar arthritis, 
effective May 1, 2005.  An initial 10 percent rating was 
granted for PTSD, and noncompensable ratings were assigned 
the other disabilities.
 
In a November 2007 rating action, the Veteran was awarded a 
30 percent rating for PTSD, and 10 percent ratings for a 
residual hernia scar, hypertension, and arthritis of the 
thoracolumbar spine, all effective May 1, 2005.  
 
As the Veteran perfected an appeal to the initial ratings 
assigned following the grant of service connection, the Board 
characterized the issue on appeal in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), that requires consideration 
of the evidence since the effective date of the grant of 
compensation.
 
The Veteran submitted a timely notice of disagreement with 
the September 2006 rating decision that denied service 
connection for bilateral hearing loss and a bilateral ankle 
disorder.  A statement of the case was issued in November 
2007, but the Veteran did not perfect his appeal.  Hence, the 
Board may not exercise jurisdiction over these issues.  38 
U.S.C.A. § 7105 (West 2002).  As such the Board will confine 
its consideration to the issues as set forth on the title 
page.
 
On appeal the Veteran appears to raise the issue of 
entitlement to service connection for erectile dysfunction 
secondary to hypertension.  This issue, however, has not been 
developed or certified for appellate review.  Hence, the 
issue is referred to the RO for appropriate action.  
 
 
FINDINGS OF FACT
 
1.  Sine May 1, 2005, the Veteran's posttraumatic stress 
disorder has been manifested by not more than occupational 
and social impairment with reduced reliability and 
productivity.
 
2.  Since May 1, 2005, the Veteran's residual scar, status 
post ventral umbilical hernia repair, has not been manifested 
by a small, postoperative ventral hernia that is not well 
supported by a belt under ordinary conditions, or a healed 
ventral hernia or post- operative wounds with weakening of 
abdominal wall and indication for a supporting belt; or by 
evidence of a deep scar that causes limited motion with an 
area exceeding 12 square inches (77 square centimeters 
(cm.)).  
 
3.  Since May 1, 2005, the Veteran has not been shown to have 
predominant diastolic blood pressure readings of 110 or more 
or predominant systolic readings of 200 or more.
 
4.  Since May 1, 2005, the Veteran's arthritis of the 
thorcolumbar spine has not been manifested by forward flexion 
of the thoracolumbar spine less than 61 degrees, or a 
combined range of motion of the thoracolumbar spine less than 
121 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 
 
 

CONCLUSIONS OF LAW
 
1.  Resolving reasonable doubt in the Veteran's favor, the 
schedular criteria for a 50 percent rating, but not more, for 
posttraumatic stress disorder, have been met, since May 1, 
2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2008).
 
2.  The schedular criteria for an evaluation in excess of 10 
percent for a residual scar, status post ventral umbilical 
hernia repair have not been met since May 1, 2005.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.3, 3.7, 
4.114, 4.118,  Diagnostic Code 7339, 7801, 7803-7805 (2008).
 
3.  The schedular criteria for an evaluation in excess of 10 
percent for hypertension since May 1, 2005 have not been met. 
 38 U.S.C.A. § 1155, 5103, 5103A, 517; 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).
 
4.  The schedular criteria for a rating in excess of 10 
percent for arthritis of the thoracolumbar spine have not 
been met since May 1, 2005.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. § 3.102, 3.159, 4.71a, Diagnostic Code 
5242 (2008).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Veterans Claims Assistance Act
 
As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the Court 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), spoke 
only to cases of entitlement to an increased rating.  Because 
there is a distinction between initial rating claims and 
increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations. 
 The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.   Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.
 
II. Factual Background and Legal Analysis
 
The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, service 
treatment and personnel records and VA medical records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail. 
 Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and what 
the evidence in the claims files shows, or fails to show, 
with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
The present appeal involves the Veteran's claim that his 
service-connected PTSD, hernia, hypertension, and spine 
disabilities warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Fenderson.
A. PTSD
 
The Veteran's service records show that he was aboard the USS 
COLE when it was attacked in October 2000 and that his 
decorations and awards include a Combat Action Ribbon.  In 
December 2005, the RO awarded service connection for PTSD, 
based upon this stressful event and a diagnosis of PTSD due 
to it.  His PTSD was ultimately evaluated as 30 percent 
disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  
 
Diagnostic Code 9411 provides that a 30 percent rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
Id.
 
A 50 percent rating under Diagnostic Code 9411 is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.
 
A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.   Id.
 
Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A GAF score of 51 to 60 
indicates the examiner's assessment of moderate symptoms 
(e.g., a flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
denotes some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social and occupational 
functioning.
 
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130.  Rather, GAF scores are but one factor to be 
considered in conjunction with all the other evidence of 
record.
 
When it is not possible to separate the effects of a non- 
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (factors listed in the 
rating formula are examples of conditions that warrant a 
particular rating and are used to help differentiate between 
the different evaluation levels.).
 
The Veteran contends that he is entitled to a higher rating 
for his service-connected PTSD.  Upon review of the evidence 
of record, the Board concludes that the objective medical 
evidence is in approximate equipoise as to whether a 50 
percent rating is warranted.  Hence, to that extent the claim 
is granted.
 
In August 2005, VA afforded the Veteran a fee basis medical 
examination.  According to the examination report, the 
Veteran gave a history of serving on the USS COLE in Yemen 
during the 2000 terrorist attack.  He lost 17 shipmates and 
said that it was particularly difficult for him to deal with 
the loss of 8 to 10 very young sailors.  He helped with the 
medical attention and recovery of the injured and dead, and 
had since experienced nightmares and intrusive memories of 
the events of that day.  He had nearly nightly nightmares and 
almost daily flashbacks.  
 
Further, the Veteran said that he felt more detached from 
people, and that family and friends did not understand.  He 
did not feel there was anyone in his circle of family or 
friends that fully understood what he was going through or to 
whom he could go for emotional support.  He reported drinking 
heavily for a year after the attack but had no problems with 
alcohol over the past three years.  He reported being treated 
for PTSD and alcohol abuse from 2001 to 2002.  The Veteran 
currently had sleep problems with frequent awakenings and 
problems falling asleep.  He was less social and did not have 
as much fun at social events since the attack.  The Veteran 
reportedly avoided crowds and, in public, was hypervigilant 
and constantly assessing what his vulnerabilities may be in 
situations.  He was more impatient, easily irritated, and 
easily annoyed.  The Veteran generally preferred to stay 
close to his home and with his family.  He had feelings of 
anger and guilt secondary to the loss of life during the 
terrorist attacks.  The Veteran felt that he should have been 
responsible for the welfare of the sailors serving under 
him.  
 
It was noted that the Veteran had worked as a contractor at 
the Pentagon since April 2005 and reported that it went 
well.  He denied any problems with functioning at work and 
did not currently see a psychiatrist.  According to the 
examination report, the Veteran took prescribed medication 
for several months but he did not feel it was particularly 
helpful.  He reported that he had been married for 20 years, 
had two children, and said that he generally got along pretty 
well with his wife.
 
Objectively, the Veteran was alert, calm, and well-groomed.  
His speech was normal and coherent and his mood was 
euthymic.  His affect was mildly constricted but 
appropriate.  His  thought processes were goal-directed and 
well organized.  There were no suicidal or homicidal 
ideations and no psychotic features present.  Memory was 
intact and insight and judgment were adequate.  PTSD was 
diagnosed and a GAF score of 65 was assigned.  The examiner 
opined that the Veteran's PTSD caused "moderate to severe 
social dysfunction" but did not believe that there was any 
current occupational dysfunction due to it.  
 
During a June 2007 VA fee-based examination, the Veteran 
reported having sleep difficulty and recurrent recollections 
of his stressful event that caused him to have an increased 
pulse rate, anxiety, sweating, and breathing difficulty.  He 
worked as an administrator at the Pentagon, supervising three 
shifts, and had a good relationship with his supervisor.  He 
did not socialize as much and his circle of friends was 
smaller.  He was still married, and had two step children and 
four grandchildren.   
 
Objectively, the Veteran was well-oriented with a normal 
appearance and hygiene.  His behavior was normal.  His affect 
and mood were normal except that he reported having constant 
recurrent depression.  It was noted that he developed "the 
blues" but was never suicidal.  The Veteran's speech was 
normal as was his concentration.  He complained of 
intermittent panic attacks when he had symptoms upon awaking 
from a dream that occurred about once a week.  He developed 
shortness of breath and palpitations.  He also had a fear of 
closed places and snakes.  The Veteran had some 
suspiciousness and was always looking around to make sure 
there were no intruders or difficulties at his home.  He had 
no history of delusions or hallucinations.  His wife felt 
that he was too structured and ritual.  He had some 
obsessional rituals both at home and at work that interfered 
with his routine activities.  The Veteran had normal thought 
processes with no impaired judgment or abstract thinking and 
his memory was normal.  He denied any suicidal ideation.  The 
Veteran reported getting very upset with employees and had no 
patience with them.  At times, he felt homicidal but he would 
not act on that.  
 
According to the examiner, the Veteran had behavioral and 
social, as well as somatic, symptoms attributable to PTSD 
that included his lack of communication, small social circle, 
palpitations, shortness of breath, sweating, and inability to 
sleep.  The pertinent diagnosis was PTSD and a GAF score of 
65 was assigned.   The examiner noted that Veteran's 
stressful event involved actual death, threatened deaths, 
serious injury, and threats to himself and others, to which 
the Veteran responded with fear, helplessness, and horror.  
The Veteran had recurrent recollections of the event and 
intense distress at exposure to similar events.  He 
persistently avoided association with his inservice trauma or 
activities that would arouse recalling the event.  He had 
physiological reactivity and the feeling as if it was 
recurring.  The Veteran had diminished participation in 
activities and a feeling of detachment from others.  He also 
had difficulty falling or staying asleep without outbursts of 
anger and exaggerated startle response plus hypervigilence.  
The Veteran reported chronic distress with social 
functioning.  According to the examiner, the Veteran's 
psychiatric symptoms caused impairment in work and social 
relationships but he was able to maintain his family role 
functioning.  He had no difficulty with recreation or leisure 
pursuits.  The Veteran was not judged to be a threat to 
himself or to others.
 
After reviewing the record and the relevant rating criteria, 
it is concluded that a 50 percent rating, but no more, is 
warranted for the Veteran's PTSD.  The recent VA exams 
suggest that a 50 percent rating is possibly in order.  The 
August 2005 VA examiner described the Veteran as having 
moderate to severe social dysfunction and assigned a GAF 
score of 65.  Notably, in June 2007, a global assessment of 
functioning score of 65 was also assigned and the examiner 
reported the Veteran's sleep problems, suspiciousness, 
obsessional rituals, physiological reactivity, and homicidal 
thoughts.  That examiner described the Veteran as oriented 
and said that the Veteran's psychiatric symptoms caused 
impaired work and social relationships.  
 
As noted above, a global assessment of functioning score is a 
scale reflecting a patient's psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health and illness.  Carpenter, 8 Vet. App. at 242. It 
is wholly appropriate for adjudicators to look to these 
scores in evaluating a psychiatric disability since, as noted 
above, the evaluation of such disabilities involves the 
application of a rating schedule that in turn is based on 
average impairment of earning capacity.
 
The August 2005 VA examination report reflects symptoms 
consistent with a 50 percent evaluation.  The more recent 
objective medical evidence, including the June 2007 VA 
examination report, further demonstrates that the Veteran 
reported panic attacks, irritability, sleep difficulty and 
nightmares, intrusive thoughts, hyper vigilance, obsessional 
rituals, and homicidal thoughts, although he denied acting on 
them.
 
In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to whether it 
is reasonable to conclude that the disability picture is 
comparable to a 50 percent evaluation.  Overall, the evidence 
shows that there is a question as to which of the two 
evaluations should apply, 30 percent or 50 percent, since the 
current level of disability arguably, but not clearly, 
approximates the criteria for a 50 percent evaluation.  Thus, 
with resolution of reasonable doubt in the appellant's favor, 
a 50 percent rating under Diagnostic Code 9411 is warranted, 
under the regulations currently in effect.  38 C.F.R. § 4.7.
 
The record preponderates against finding persistent symptoms 
that equal or more nearly approximate the criteria for a 
rating in excess of 50 percent.  First, the increase to 50 
percent is warranted only through the application of the 
reasonable-doubt doctrine. Second, while the Veteran has 
reported having panic attacks and obsessional rituals, other 
symptoms such as a decline in personal hygiene, spatial 
disorientation, near-continuous panic, or other symptoms set 
out for the 70 percent rating are not shown.  VA examiners 
have repeatedly described the Veteran as oriented with no 
evidence of psychotic thought.  In August 2005, the VA 
examiner described the Veteran as well-groomed.  Moreover, 
the Veteran has good marital and familial relationships, and 
he has said that he was married to his wife for over 20 
years, and that he got along well with his spouse, children 
and grandchildren.  Finally, there is no evidence that the 
Veteran is a threat to harm himself or others.  As such, a 
rating in excess of 50 percent is not warranted.
 

B. Hernia Disability
 
In the December 2005 rating decision, the RO granted service 
connection for a ventral umbilical hernia repair scar, and 
subsequently assigned a 10 percent rating.  Service treatment 
records indicate that the Veteran underwent umbilical hernia 
repair in 1996 and ventral hernia repair with mesh in 1997.
 
Under 38 C.F.R. § 4.114, Diagnostic Code 7339, a 
noncompensable rating is contemplated for a postoperative 
ventral hernia that is healed with no disability and no belt 
indicated.  A 20 percent rating is warranted for a small, 
postoperative ventral hernia that is not well supported by a 
belt under ordinary conditions, or a healed ventral hernia or 
post- operative wounds with weakening of abdominal wall and 
indication for a supporting belt.   Id.  A 40 percent rating 
is assigned for a large, postoperative ventral hernia that is 
not well supported by a belt under ordinary circumstances. 
 
The pertinent evidence of record includes the findings of the 
August 2005 fee-based VA examination.  According to the 
examination report, the Veteran's condition existed since 
1996 and his current symptoms included a scar, knot , and 
sensitivity.  The examiner noted that the Veteran had a 
repair in 1996 with residuals of a scar, knot, and 
sensitivity and, another repair in 1997, with similar 
residuals.  The functional impairment reportedly caused the 
appellant to adjust his lifestyle to lessen strain on the 
area but did not result in any time lost from work.  
 
On examination, there was a level scar on the Veteran's 
abdominal wall, umbilical area that measured approximately 5 
cm. by 1.3 cm.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypo or hyper pigmentation, or abnormal texture.  
Examination of the Veteran's abdomen revealed the noted scar 
in the umbilical area.  Otherwise the examination was 
normal.  There was no inguinal hernia noted on examination 
and nor was there a ventral hernia present.  The examiner 
reported that, for the Veteran's status post ventral 
umbilical hernia repair, there was no diagnosis because the 
condition was resolved.
 
According to the June 2007 fee-based VA examination, the 
Veteran had a postoperative ventral hernia repair scar on his 
stomach above his belly button.  His current symptoms 
included a scar with occasional pain and a burning 
sensation.  He had a past medical history of repair eleven 
years earlier with residuals of some pain.  Discomfort was 
his only functional impairment.  Objectively, the Veteran had 
a level scar at the epigastric area that measured about 5 cm. 
by 1 cm.  There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hypo or hyper pigmentation, or abnormal 
texture.  Examination of the Veteran's abdomen revealed no 
striae on the abdominal wall, no superficial distention of 
the veins, no ostomy, no tenderness to palpation, no 
splenomegaly, no acites, no liver enlargement, and no aortic 
aneurysm.  There was no inguinal hernia noted on examination 
and no ventral hernia present, nor was a femoral hernia 
noted.  The pertinent diagnosis was residual scar, status 
post repair of ventral umbilical hernia.  An objectively 
visible scar was noted.
 
Under Diagnostic Code 7339, a 20 percent rating is warranted 
for a small, postoperative ventral hernia that is not well 
supported by a belt under ordinary conditions, or a healed 
ventral hernia or post- operative wounds with weakening of 
abdominal wall and indication for a supporting belt.  Neither 
the 2005 or 2007 VA examinations reported findings 
commensurate with a 20 percent rating under these rating 
criteria.
 
In the Veteran's April 2006 substantive appeal, and according 
to his representative April 2009 written statement, the 
Veteran experienced occasional pain and burning that caused 
discomfort and functional impairment.  The Veteran reported 
that he underwent hernia repair in 1996 and, again in 1997, 
when a screen was surgically inserted to prevent future 
muscle ruptures.  The representative argues that a separate 
rating should be assigned for the Veteran's scar and the 
manifestations of the hernia repair.
 
A separate, additional rating may be assigned if the 
Veteran's disability is manifested by a scar that is 
superficial, unstable, painful on examination, occupies an 
area of six square inches or more and is deep or causes 
limited motion, or a scar that is otherwise causative of 
limitation of function of part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7803, 7804, 7805 (2007); Esteban v. 
Brown, 6 Vet. App. 259 (1994).
 
While not entirely clear, it appears that, in assigning a 10 
percent rating under Diagnostic Code 7339, the RO considered 
the pertinent criteria under Diagnostic Code 7804 in November 
2007.   Indeed, there is no regulatory authority to grant a 
10 percent rating under Diagnostic Code 7339.
 
Here, the medical evidence of record demonstrates that the 
Veteran has the one surgical scar related to his service-
connected hernia disability.  The April 2005 VA fee-based 
examination report shows that the abdominal scar that 
measured 5 cm. by 1.3 cm. and that was nontender, had no 
keloid formation, and did not adhere to underlying tissue. 
 The June 2007 VA fee-based examination report shows that the 
Veteran had 5 cm. by 1 cm. level scar in the epigastric area 
that was essentially asymptomatic.  Thus, there is no 
evidence that the scar is painful on examination, occupies an 
area of 12 square inches or more and is deep or causes 
limited motion, or is otherwise causative of limitation of 
function of part.  Nor is there evidence of a small hernia, 
not well supported by a belt under ordinary conditions, or 
either a healed ventral hernia or post operative wounds with 
weakening of the abdominal wall and the need for a supporting 
belt.  The wire mesh surgically implanted into the Veteran's 
abdomen is not considered a supporting belt and does not 
provide evidence that either a higher rating or separate 
compensable ratings for the Veteran's scar and hernia 
disability are warranted.  Accordingly, an increased rating 
is not in order.
  
C. Hypertension
 
The Veteran's service-connected hypertension is currently 
assigned a 10 percent disability rating under Diagnostic Code 
7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.  This 
diagnostic code provides for a 10 percent evaluation for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.   
Id.  A 20 percent rating is warranted when diastolic pressure 
is predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.   Id.  
 
During his August 2005 fee-based VA examination it was noted 
that the Veteran took Atenolol daily with good response to 
control his blood pressure.  He had no side effects and no 
functional impairment or lost time from work.  Objectively, 
three blood pressure readings were 128/80, 130/82, and 
130/84.  The examiner noted that the Veteran's blood pressure 
was controlled by Atenolol and additional blood pressure 
readings on separate days were not obtained.
 
At the June 2007 VA examination the Veteran reported taking 
Atenolol daily for his blood pressure that provided good 
control but affected his sexual performance.  Objectively, it 
was noted that three blood pressure readings were 158/100, 
154/98, and 154/98.  The examiner reported that the Veteran's 
blood pressure was controlled by the medication Atenolol; 
therefore, additional blood pressure readings on separate 
days were not obtained.
 
In the present case, the evidence reveals that the Veteran 
requires medication to control his blood pressure. However, 
the Veteran's diastolic blood pressure has never been 
predominantly 110 or more.  Moreover, the Veteran has never 
had any systolic blood pressure readings of 200 or more. 
 While the Board is sympathetic to the beliefs of the 
Veteran, the objective medical evidence preponderates against 
finding that he evidenced the blood pressure readings 
required for an increased evaluation.  As such, the 
preponderance of the objective medical evidence is against 
the assignment of an evaluation in excess of 10 percent for 
hypertension.  
 
D. Arthritis of the Thoracolumbar Spine
 
In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2008). Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).
 
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.   Id. Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.   Johnston v. Brown, 10 Vet. App. 80, 85 (1997).
 
The Board notes, however, that the Court has held that 38 
C.F.R. § 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).
 
Under the General Rating Formula for rating spinal 
disabilities a 10 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.
 
A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  These ratings are 
warranted if the above-mentioned manifestations are present, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 
4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Codes 5235 to 5243. 
 
Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  Id., Note 
(1).  However, there is no showing that the Veteran 
objectively manifests service connected neurologic symptoms 
as a consequence of his service-connected arthritis of the 
thoracolumbar spine.
 
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See General Rating Formula, Note (2). 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.
 
Normal range of motion of the thoracolumbar spine includes 
flexion from zero to 90 degrees; and extension, bilateral 
lateral flexion, and bilateral rotation, all from zero to 30 
degrees.  38 C.F.R. § 4.71a, Plate V (2008).  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.
 
Here, there is no medical evidence of record to reflect that 
the Veteran had forward flexion of the thoracolumbar spine 
less than 61 degrees, or a combined range of motion of the 
thoracolumbar spine less than 121 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Nor is there medical evidence of 
ankylosis of the spine.  Ankylosis, whether favorable or 
unfavorable, involves fixation of the spine.  Ankylosis is 
the immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. A-
pp. 259 (1992).
 
The Veteran maintains that his thoracolumbar back disability 
warrants a rating in excess of 10 percent.  
 
The August 2005 and June 2007 VA examination reports reflect 
the Veteran's complaints of back pain and stiffness for which 
he took no prescribed medication.
 
During his August 2005 VA examination, the Veteran complained 
of localized low back pain that occurred approximately three 
times a month and lasted about one half hour.  His cramping 
pain came and went by itself, and occurred in his low back 
and at the top of his hip but did not cause incapacitation.  
His functional impairment was an inability to bend down and a 
need to stay vertical.  The pain did not cause any lost time 
from work.
 
Objectively, the Veteran's posture and gait were essentially 
normal.  He did not have any complaints of radiating pain and 
there was no muscle spasm or tenderness.  There was a 
negative straight leg raising bilaterally and no ankylosis of 
the spine.  Flexion was to 90 degrees.  Extension, rotation, 
and lateral flexion were to 30 degrees in each plane of 
movement.  His arthritis of the thoracolumbar spine showed 
normal range of motion in all planes of movement. 
 Neurological examination of the extremities was essentially 
normal.  X-rays showed a slight tilting of the lumbar spine 
that was thought probably positional, otherwise, results were 
normal.  As to the Veteran's lower back condition (L5-S1), 
the examiner reported no diagnosis because there was no 
pathology to render a diagnosis.
 
During a June 2007 VA examination, the Veteran complained of 
sharp and burning low pain and occasional stiffness that 
occurred two to three times a week and lasted approximately 
one hour.  He denied weakness.   The pain came and went by 
itself.  He received no treatment for his back pain and said 
the spine disability did not cause incapacitation.  The 
examiner said the Veteran's functional impairment was that he 
was unable to move and experienced body locking.    
 
Objectively, the Veteran's posture and gait were within 
normal limits.  He did not require an assistive device to 
ambulate.  There was no evidence of radiating pain on 
movement and no evidence of muscle spasm or tenderness.  
There was a negative straight leg raising test bilaterally.  
There was no ankylosis of the lumbar spine.  The Veteran 
demonstrated forward flexion to 90 degrees with pain at 90 
degrees (normal range is to 90 degrees).  Extension and right 
lateral flexion were both to 90 degrees with pain at 30 
degrees (normal range is to 30 degrees).  He demonstrated 
normal range of motion in all other planes of lumbar 
movement, with pain.  The examiner noted that spinal joint 
function was additionally limited after repetitive use by 
pain, and pain had a major functional impact.  It was not 
additionally limited by fatigue, weakness, lack of endurance, 
and incoordination.  The additional limitation of joint 
function was 0 degrees.   The Veteran's spine was also normal 
in appearance with no signs of intervertebral disc syndrome 
with chronic and permanent nerve root involvement.  The 
pertinent diagnosis was arthritis of the thoracolumbar spine.
 
The Board finds that there is no objective medical evidence 
that thoracolumbar arthritis warrants a rating in excess of 
10 percent.  The objective medical evidence reflects that his 
spine disability is not manifested by forward flexion of the 
thoracolumbar spine less than 61 degrees, or the combined 
range of motion of the thoracolumbar spine less than 121 
degrees to warrant an increased rating.  This is so, because 
during the August 2005 VA examination, his forward flexion 
was to 90 degrees (essentially normal) and, at the June 2007 
VA examination, it was also to 90 degrees.  There are no 
clinical records referable to muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis to warrant an increased rating.
 
With regard to establishing loss of function due to pain, the 
provisions of the general rating schedule for spinal 
disorders are controlling whether or not there are symptoms 
of pain, and irrespective whether the pain radiates. 
 
Given the facts above, the Veteran's arthritis of the 
thoracolumbar spine does not warrant a rating in excess of 10 
percent under any of the pertinent rating criteria.  



D. All Disabilities
 
Concerning each of these disorders there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  The record does not reflect that the 
Veteran has been frequently hospitalized for either his post 
traumatic stress disorder, hernia disability, hypertension or 
thoracolumbar arthritis.  There is no objective evidence 
revealing that the low back, hernia, hypertension, or 
posttraumatic stress disorders cause a marked interference 
with employment, e.g., sick leave records, wage statements, 
beyond that already contemplated by the schedular rating 
criteria.  Consequently, while the Veteran's post traumatic 
stress disorder, hypertension, hernia disability, and 
arthritis of the thoracolumbar spine, may well cause some 
impairment in his daily activities, there is nothing in the 
record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability.
 
Thus, the assigned ratings adequately address, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (the disability evaluation itself is 
recognition that industrial capabilities are impaired). 
 Therefore, in the absence of such factors, the criteria for 
submission for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) have not been met.
 
In reaching these decisions the Board finds, except where 
noted otherwise, that the preponderance of the evidence is 
against the claim.  As such, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. § 5107.
 
 


ORDER
 
A 50 percent rating for PTSD from May 1, 2005 is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a rating in excess of 10 percent for a 
residual scar, status post repair of a ventral umbilical 
hernia from May 1, 2005 is denied.
 
Entitlement to a rating in excess of 10 percent for 
hypertension from May 1, 2005 is denied.
 
Entitlement to a rating in excess of 10 percent for arthritis 
of the thoracolumbar spine, from May 1, 2005, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


